DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 2 has been amended, and claims 7 and 8 have been added. The existing 112(b) rejection of claim 2 has been withdrawn.
Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Yamashita (US 20190009774 A1), hereafter Yamashita, fails to teach wherein the first condition is satisfied when the obstacle has been already recorded as the specific object in the memory, and rather teaches wherein the camera flag is set to ON when the monocular camera determines the presence of an obstacle in front of the vehicle regardless of whether the obstacle has been already recorded as the specific object in memory.
	The examiner respectfully disagrees. Rather, the camera detection flag as cited is only set to ON if there is an obstacle located in front of the vehicle (See at least 0045), and further, the camera detection flag “indicates the last result of determining the presence or absence of an obstacle in front of the vehicle based on the images taken with the camera”, wherein the “last result of determining” would have to have been stored in the memory to be used in the determination of an object’s presence (See Fig. 3, 0045). The examiner’s interpretation of the above passage is that the camera detection flag itself is a signal that the object has been detected and stored in the memory, and is used to determine if the object has been previously detected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20190009774 A1), hereafter referred to as Yamashita, in view of Baba (US 20170309180 A1), hereafter referred to as Baba.
Regarding claim 1, Yamashita teaches a collision avoidance control apparatus for a vehicle, comprising:
A first sensor configured to, through use of an electromagnetic wave or an ultrasonic wave, detect an object present in a predetermined peripheral area of the vehicle, and acquire first detection information which is information on the detected object (0028, vehicle contains an ultrasonic sensor to sense distance between observed object and vehicle), 
A second sensor configured to capture a predetermined peripheral range of the vehicle to acquire image data, detect an object present in the peripheral range through use of the image data, and acquire second detection information which is information on the detected object (0030, vehicle further includes a monocular camera that obtains an image in front of the vehicle, takes an image of angular area in front of vehicle);
A controller configured to:
	Determine whether or not there is an obstacle which is an object which is likely to collide with the vehicle based on first object information, second object information, and third object information(0040, ECU determines presence or absence of an obstacle in front of the vehicle), the first object information being information obtained by integrating the first detection information on a specific object and the second detection information on the specific object (0009, determination of presence of a forward obstacle based on the image taken with the monocular camera and whether or not the detector has detected an object), the specific object being an object which has been detected by both of the first sensor and the second sensor (0010, obstacle determining unit determines obstacle based on image taken with the camera and whether or not the detector detected an object), the second object information being the first detection information on an object which has been detected by the first sensor and has not been detected by the second sensor (Fig. 4, forward obstacle detected by camera, absent from ultrasonic sensor), and the third object information being the second detection information on an object which has been detected by the second sensor and has not been detected by the first sensor (Fig. 4, forward obstacle absent from camera but detected by ultrasonic sensor, 0076, change in limit torque based on a combination of whether the ultrasonic sensor and monocular camera have detected an object), and
A memory configured to, when the specific object has been detected by both of the first sensor and the second sensor, record information on the detected specific object (0012, what the detector has detected is stored in the determination history), 
Wherein:
The controller is configured to execute an avoidance control when determining that there is an obstacle based on the first object information (0009, driving force controller changes upper limit of the driving force in response to an object being detected),
The controller is configured to execute an avoidance control when determining that there is the obstacle based on any one of the second object information and the third object information, and determining that a first condition is satisfied (Fig. 4, 0065, ECU sets limit torque if camera detection flag is on and forward obstacle detected by ultrasonic sensor), the first condition being satisfied when the obstacle has been already recorded as the specific object in the memory (Fig. 4, camera detection flag, 0012, object detected is stored in determination memory), and
The controller is configured not to execute an avoidance control when determining that there is the obstacle based on any one of the second object information and the third object information, and determining that the first condition is not satisfied (Fig. 4, detection level chart, detection level is 0 when camera flag is off, object not detected by sensor, and obstacle absent from the camera, 0066, when the detection level is 0, the ECU does not set a limit torque).
Yamashita fails to teach, however, wherein:
When determining that there is the obstacle, execute first collision avoidance control including at least braking force control for applying a braking force to wheels of the vehicle; and the avoidance control is the first collision avoidance control.
Baba, however, does teach wherein:
When determining that there is the obstacle, execute first collision avoidance control including at least braking force control for applying a braking force to wheels of the vehicle (0053, if the vehicle is very likely to collide with the object, ECU instructs the brake ECU to increase braking force of the vehicle); and the avoidance control is the first collision avoidance control (0053, ECU instructs brake ECU to increase braking force of the vehicle).
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the avoidance control of Baba in order to provide a means of braking in response to an object. The motivation to combine is to allow the vehicle to avoid collision with the object without the driver’s input.

Regarding claim 2, the combination of Yamashita and Baba teaches the collision avoidance control apparatus according to claim 1, and Yamashita further teaches wherein the controller is configured to select and execute an avoidance control.
Yamashita fails to teach, however, wherein:
The controller is configured to select and execute any of the first collision avoidance control and second collision avoidance control, the second collision avoidance control being control which includes alert control for alerting a driver of the vehicle and does not include the braking force control, and the collision avoidance control is the second collision avoidance control.
Baba, however, teaches wherein:
The controller is configured to select and execute any of the first collision avoidance control and second collision avoidance control, the second collision avoidance control being control which includes alert control for alerting a driver of the vehicle and does not include the braking force control (0053, collision mitigation ECU transmits a warning signal to alert the driver), and the collision avoidance control is the second collision avoidance control (0053, alert unit alerts the driver if a vehicle is likely to collide with the object).
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the avoidance control of Baba in order to provide a means of alerting the driver in response to an object potentially being present. The motivation to combine is to allow the vehicle to alert the driver that there may be an object present without performing collision avoidance automatically, so as to avoid abrupt braking in the event the object does not actually exist.

Regarding claim 3, the combination of Yamashita and Baba teaches the collision avoidance apparatus according to claim 2, and Yamashita further teaches wherein:
The controller is configured to execute an avoidance control when determining that there is the obstacle based on the second object information, and determining that the first condition is not satisfied (Fig. 4, forward obstacle detected by camera, not detected by ultrasonic sensor, camera flag not considered, detection level of 1 determined), and
The controller is configured to execute an avoidance control when determining that there is the obstacle based on the third object information, and determining that the first condition is not satisfied (Fig. 4, forward obstacle not detected by camera, detected by ultrasonic sensor, camera flag off, detection level of 2).
Yamashita fails to teach, however, wherein the avoidance control is the second collision avoidance control.
Baba, however, does teach wherein the avoidance control is the second collision avoidance control (0053, alert unit alerts the driver if a vehicle is likely to collide with the object).
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the avoidance control of Baba in order to provide a means of alerting the driver in response to an object potentially being present. The motivation to combine is to allow the vehicle to alert the driver that there may be an object present without performing collision avoidance automatically, so as to avoid abrupt braking in the event the object does not actually exist.

Regarding claim 4, the combination of Yamashita and Baba teaches the collision avoidance control apparatus according to claim 1, and Yamashita further teaches:
A vehicle speed sensor configured to detect a traveling speed of the vehicle (0036, vehicle speed sensor); and
An accelerator pedal operation amount sensor configured to detect an operation amount of an accelerator pedal of the vehicle (0032, accelerator position sensor and acceleration sensor), 
Wherein:
The controller is configured to determine whether or not a second condition is satisfied, the second condition being satisfied when the traveling speed is lower than a predetermined speed threshold (Fig. 3, Step S2, 0039, traveling speed is lower than predetermined threshold) and the operation amount of the accelerator pedal is equal to or larger than a predetermined operation amount threshold (Fig. 3, Step S6, 0042, determines if the accelerator position is higher than a threshold), and
The controller is configured to execute an avoidance control when determining that there is the obstacle based on any of the second object information and the third object information, and determining that the first condition and the second condition are satisfied (Fig.4, camera detection flag is on, obstacle detected by ultrasonic sensor, corresponds to detection level of 3, 0065-0066, if forward obstacle is present and accelerator position exceeds a threshold, the ECU limits the torque generated to 40%).
Yamashita fails to teach, however, wherein an avoidance control is a first collision avoidance control.
Baba, however, does teach wherein an avoidance control is a first collision avoidance control (0053, ECU instructs brake ECU to increase braking force of the vehicle).
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the avoidance control of Baba in order to provide a means of braking in response to an object. The motivation to combine is to allow the vehicle to avoid collision with the object without the driver’s input.

Regarding claim 5, the combination of Yamashita and Baba teaches the collision avoidance control apparatus according to claim 2. Yamashita further teaches the collision avoidance control, comprising:
A vehicle speed sensor configured to detect a traveling speed of the vehicle (0036, vehicle speed sensor); and
	An acceleration pedal operation amount sensor configured to detect an operation amount  of an accelerator pedal of the vehicle (0032, accelerator position sensor and acceleration sensor), 
	Wherein:
	The controller is configured to determine whether or not a second condition is satisfied, the second condition being satisfied when the traveling speed is lower than a predetermined speed threshold (Fig. 3, Step S2, 0039, traveling speed lower than predetermined threshold), and the operation amount of the accelerator pedal is equal to or larger than a predetermined operation amount threshold (Fig. 3, Step S6, 0042, determines if the accelerator position is higher than a threshold), and
	The controller is configured to execute a first avoidance control when determining that there is the obstacle based on any one of the second object information and the third object information, and determining that the first condition and the second condition are satisfied (Fig.4, camera detection flag is on, obstacle detected by ultrasonic sensor, corresponds to detection level of 3, 0065-0066, if forward obstacle is present and accelerator position exceeds a threshold, the ECU limits the torque generated to 40%).
	The controller is configured to execute a second avoidance control when determining that there is the obstacle based on any one of the second object and the third object information, and determining that the first condition is not satisfied and the second condition is satisfied (Fig. 4, camera detection flag is off, object absent from camera and sensed by ultrasonic sensor, corresponds to detection level of 2, 0065-0066, if forward obstacle is present and accelerator position exceeds a threshold, the ECU limits the torque generated to 60%).).	
	Yamashita fails to teach, however where a first avoidance control is the first collision avoidance control and where a second avoidance control is the second collision avoidance control.
	Baba however, teaches where a first avoidance control is the first collision avoidance control (0053, ECU instructs brake ECU to increase braking force of the vehicle) and where a second avoidance control is the second collision avoidance control (0053, alert unit alerts the driver if a vehicle is likely to collide with the object).
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the first and second collision controls of Baba in order to provide several responses to an object potentially being present. The motivation to combine is to allow the vehicle to provide different responses based on the likelihood the object actually exists.

	Regarding claim 6, the combination of Yamashita and Baba teaches the collision avoidance control apparatus according to claim 5, and Yamashita further teaches wherein:
The controller is configured to execute a second avoidance control when determining that there is the obstacle based on the second object information, and determining that the first condition is not satisfied and the second condition is satisfied (Fig.4, camera detection flag is on, obstacle detected by ultrasonic sensor, corresponds to detection level of 3, 0065-0066, if forward obstacle is present and accelerator position exceeds a threshold, the ECU limits the torque generated to 40%), and 
The controller is configured not to execute a second avoidance control when determining that there is the obstacle based on the third object information, and determining that the first condition is not satisfied and the second condition is satisfied (Fig. 4, camera detection flag is off, object absent from camera and sensed by ultrasonic sensor, corresponds to detection level of 2, 0065-0066, if forward obstacle is present and accelerator position exceeds a threshold, the ECU limits the torque generated to 60%).
	Yamashita fails to teach, however, wherein a second avoidance control is the second collision avoidance control.
Baba, however, teaches wherein a second avoidance control is the second collision avoidance control (0053, alert unit alerts the driver if a vehicle is likely to collide with the object).
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the avoidance control of Baba in order to provide a means of alerting the driver in response to an object potentially being present. The motivation to combine is to allow the vehicle to alert the driver that there may be an object present without performing collision avoidance automatically, so as to avoid abrupt braking in the event the object does not actually exist.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Baba as applied to claim 1 above, and further in view of Matsuoka (US 20090022368 A1).
Regarding claim 7, the combination of Yamashita and Baba teaches the collision avoidance control apparatus according to claim 1, but fails to teach wherein the memory is configured to record, as part of the information on the detected specific object, an object ID and a detection time.
Matsuoka, however, does teach wherein the memory is configured to record, as part of the information on the detected specific object, an object ID and a detection time (Fig. 14, 0189, target object information includes ID and time at which target was detected).
Yamashita, Baba, and Matsuoka are analogous because they are in the same field of endeavor, object detection. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the object attributes of Matsuoka in order to provide further information on the detected objects. The motivation to combine is to allow the objects stored in the memory to be differentiated from one another.

Regarding claim 8, the combination of Yamashita, Baba, and Matsuoka teaches the collision avoidance control apparatus according to claim 7, and Matsuoka further teaches wherein the object ID is identification information for identifying the object (0191, ID is used for identifying target information), and the detection time is time when the object corresponding to the object ID has been firstly detected by at least one of the first sensor and the second sensor (0203, time at which target object was detected).
Yamashita, Baba, and Matsuoka are analogous because they are in the same field of endeavor, object detection. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the object attributes of Matsuoka in order to provide further information on the detected objects. The motivation to combine is to allow the objects stored in the memory to be differentiated from one another.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664